Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are canceled. 
Claims 13-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 13, the applicant argument is persuasive and the closest prior art reference Ling et al. (7,080,889) discloses “electrical receptacle having a safety mechanism. The electrical receptacle includes a latch installed internally, where the latch is operated through a switch member positioned externally. The latch can be switched to a locking position or an unlocking position by the switch member. In the locking position, the plug is constrained to be unplugged or the plug is restricted to be inserted. In the unlocking position, the plug is free to be inserted or unplugged”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, wherein the control unit controls the fixing arrangement so as to release a fixing of the locking arrangement only when the plug contacts are free of current and free of voltage within predefined tolerances.

With respect to independent claim 24, the applicant argument is persuasive and the closest prior art reference Ling et al. (7,080,889) discloses “electrical receptacle having a safety mechanism. The electrical receptacle includes a latch installed internally, where the latch is operated through a switch member positioned externally. The latch can be switched to a locking position or an unlocking position by the switch member. In the locking position, the plug is constrained to be unplugged or the plug is restricted to be inserted. In the unlocking position, the plug is free to be inserted or unplugged”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, checking for a freedom of the plug contacts from current and voltage within predefined tolerances; releasing the fixing of the locking arrangement by the fixing arrangement after the check if the plug contacts are free of current and voltage within the predefined tolerances; and unlocking the locking of the hood after release of the fixing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836